DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-11 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 07/25/2017. It is noted that applicant has filed a certified copy of the application, JP2017-143392, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 07/08/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamakawa et al. (US 2017/0229711 A1) hereinafter Yamakawa.

Regarding claim 1, Yamakawa discloses an electrode (Fig. 1; [0017]) comprising: 

a conductive substrate (“current collector 11”; [0017]; Fig. 1; element 11); 
an intermediate layer ([0017]; Fig. 1; element 12) layered on a surface ([0017]) of the substrate (11) and containing a conductive substance (“electrically conducting agent”; [0017]) and a first binder ([0017]); and 

an active material layer (“positive composite layer 13”; [0017]; Fig. 1; element 13) layered on a surface of the intermediate layer (12) and containing a second binder ([0017]), 

wherein: each of the first binder ([0017]) and the second binder ([0017]) is a nonaqueous solvent-based binder ([0045-0047]); and 

the intermediate layer (12) further contains an insulating filler (“filler”; [0026]; “”silica, alumina, Zeolite, glass”; [0028]).  

    PNG
    media_image1.png
    283
    779
    media_image1.png
    Greyscale



Regarding claim 2, Yamakawa discloses wherein the first binder ([0017]; [0046]) is a polymer having a structural unit derived from vinylidene fluoride (“polyvinylidene fluoride”; [0046]).  

Regarding claim 8, Yamakawa discloses wherein the electrode ([0017]) is a positive electrode ([0017]).  

Regarding claim 9, Yamakawa discloses an energy storage device ([0017]) comprising the electrode ([0017]) according to claim 1 ([0017]). 

Regarding claim 10, Yamakawa discloses a method for manufacturing an electrode ([0017]), the method comprising the steps of layering (Fig. 1) an intermediate layer ([0017]; Fig. 

and layering an active material layer (“positive composite layer 13”; [0017]; Fig. 1; element 13) containing a second binder ([0017]) on a surface of the intermediate layer (12), 

wherein: each of the first binder ([0017]) and the second binder ([0017]) is a nonaqueous solvent-based binder ([0045-0047]); and 

the intermediate layer further contains an insulating filler (“filler”; [0026]; “”silica, alumina, Zeolite, glass”; [0028]).  

    PNG
    media_image1.png
    283
    779
    media_image1.png
    Greyscale


Regarding claim 11, Yamakawa discloses wherein the insulating filler ([0026]) is an inorganic filler (“filler”; [0026]; “”silica, alumina, Zeolite, glass”; [0028]).  


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (US 2015/0303484 A1) hereinafter Iida.

Regarding claim 1, Iida discloses an electrode ([0034]; Fig. 1) comprising: 

a conductive substrate (“metal foil 103”; [0034]; Fig. 1; element 103); 


    PNG
    media_image2.png
    299
    532
    media_image2.png
    Greyscale
an intermediate layer (“conductive layer 105”; [0034]) layered on a surface of the substrate (103) and containing a conductive substance (“conductive material 111”; [0039]) and a first binder (“a binder material 107”; [0039]); and 

an active material layer (“active material layer 115”; [0034]) layered on a surface of the intermediate layer (105) and containing a second binder ([0086]), wherein: each of the first binder (“polyethylene particles, polypropylene particles,…”; [0065]) and the second binder (“PVDF (polyvinylidene difluoride)”; [0086]) is a nonaqueous solvent-based binder ([0065]; [0086]); 



Regarding claim 3, Iida discloses in an example ([0091]) wherein a volume of the insulating filler (“silica”; [0091]) with respect to a total volume of the conductive substance (“acetylene black (hereinafter referred to as AB)”; [0091]) and the insulating filler ([0091]) is approximately 33% (“resin A:AB:silica=85:10:5 by volume ratio”; [0091]).

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Thus, Iida anticipates the instant claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (US 2017/0229711 A1), hereinafter Yamakawa, as applied to claim 1 above, in view of Iida et al. (US 2015/0303484 A1) hereinafter Iida.

Yamakawa discloses all limitations of claim 1 as set forth above. However, Yamakawa fails to disclose wherein a volume of the insulating filler with respect to a total volume of the conductive substance and the insulating filler is 20% or more and 95% or less.

Iida discloses an intermediate layer (“conductive layer 105”; [0034]) layered on a surface of a substrate (103) and containing a conductive substance (“conductive material 111”; [0039]), a first binder (“a binder material 107”; [0039]); and an insulating filler (“an inorganic non-conductive material 109”; [0039]).

    PNG
    media_image2.png
    299
    532
    media_image2.png
    Greyscale




 
	Iida and Yamakawa are analogous art from the same field of endeavor, namely the fabrication of electrodes with intermediate layers comprising insulating fillers. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yamakawa by employing the volume of the insulating filler with respect to the total volume of the insulating filler and the conductive substance taught by Iida in the intermediate layer of Yamakawa. In doing so, one of ordinary skill would reasonably expect to provide sufficient mechanical strength, shutdown function, and change in resistance to the electrode of Yamakawa as recognized by Iida.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (US 2017/0229711 A1), hereinafter Yamakawa, as applied to claim 1 above.

claim 4, Yamakawa discloses wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instant claim is obvious over Yamakawa’s disclosure.
	  

Regarding claim 5, Yamakawa discloses wherein “the content of the binder based on the total amount of the intermediate layer is… preferably 30 to 70% by mass.” ([0025]) and wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]). Yamakawa further discloses that the intermediate layer (12) may comprise a filler but does not explicitly disclose the weight percentage of the filler ([0028]). Based on Yamakawa’s disclosure of the weight percentages of the other components in the intermediate layer, one of ordinary skill in the art would have found the instant limitation “wherein a content of the insulating filler in the intermediate layer is 15% by mass or more and 80% by mass or less” obvious as a matter of routine experimentation.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

claim 6, Yamakawa discloses wherein “the content of the binder based on the total amount of the intermediate layer is 70% by mass or less” ([0025]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 7, Yamakawa discloses wherein “the content of the binder based on the total amount of the intermediate layer is 70% by mass or less” ([0025]) and wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]). Yamakawa further discloses that the intermediate layer (12) may comprise a filler. Based on Yamakawa’s disclosure of the weight percentages of the components in the intermediate layer, one of ordinary skill in the art would have found the instant limitation “wherein: in the intermediate layer, a content of the conductive substance is 30% by mass or more and 40% by mass or less; a content of the insulating filler is 20% by mass or more and 30% by mass or less; and a content of the first binder is 30% by mass or more and 50% by mass or less” obvious as a matter of routine experimentation.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728